       Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1343 Page 1 of 16



              1    DAVE FOX (Bar No. 254651)
                   dave@foxlawapc.com
              2    JOANNA FOX (Bar No. 272593)
                   joanna@foxlawapc.com
              3    COURTNEY VASQUEZ (Bar No. 267081)
                   courtney@foxlawapc.com
              4    FOX LAW, APC
                   225 W. Plaza Street, Suite 102
              5    Solana Beach, CA 92075
                   Tel: 858-256-7616
              6    Fax: 858-256-7618
              7    Attorneys for Plaintiffs and the Proposed Class
              8    LEWIS BRISBOIS BISGAARD & SMITH LLP
                   ERIC Y. KIZIRIAN, SB# 210584
              9      E-Mail: Eric.Kizirian@lewisbrisbois.com
                   MICHAEL K. GRIMALDI, SB# 280939
             10      E-Mail: Michael.Grimaldi@lewisbrisbois.com
                   DANIELLE E. STIERNA, SB# 317156
             11      E-Mail: Danielle.Stierna@lewisbrisbois.com
                   633 West 5th Street, Suite 4000
             12    Los Angeles, California 90071
                   Telephone: 213.250.1800
             13    Facsimile: 213.250.7900
             14    Attorneys for Defendant KODIAK
                   CAKES, LLC
             15

             16                          UNITED STATES DISTRICT COURT
             17                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
             18
                    TY STEWART, et al., individually and                CASE NO. 19-cv-2454-MMA MSB
             19     on behalf of all others similarly situated,
                                                                        STIPULATED ORDER RE:
             20                   Plaintiffs.                           DISCOVERY OF
                                                                        ELECTRONICALLY STORED
             21                         v.                              INFORMATION
             22     KODIAK CAKES, LLC,                                  District Judge: Hon. Michael M.
                                                                        Anello
             23                   Defendant.                            Courtroom: 3D
             24                                                         Magistrate Judge: Hon. Michael S.
                                                                        Berg
             25                                                         Courtroom: 2C
             26
             27

             28
4848-9190-0378.1                                                  -1-
                                                        ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1344 Page 2 of 16




 1            1.   PURPOSE AND DEFINITIONS
 2       This Order will govern discovery of electronically stored information (“ESI”) in
 3   this case as a supplement to the Federal Rules of Civil Procedure (“Federal Rules”)
 4   and any other applicable orders and rules. The Parties do not intend for this stipulation
 5   to limit or modify the Protective Order that is entered in this action in any way, and
 6   all provisions of the Protective Order remain in full force and effect. (See ECF # 41.)
 7   To the extent that any provision in this stipulation is later interpreted by a party to
 8   conflict with any provision in the Stipulated Protective Order, the provision of the
 9   Protective Order shall be controlling. Except as otherwise agreed by the Parties,
10   technical terms used herein and in discovery requests and responses shall follow or
11   be defined by the “The Sedona Conference Glossary: E-Discovery and Digital
12   Information Management” (Fifth Edition).
13            2.   COOPERATION
14       The Parties are aware of the importance the Court places on cooperation and
15   commit to cooperate in good faith throughout the discovery in this matter, including
16   with respect to proportionality of discovery, reasonable efforts to ensure discovery of
17   important information, and early and prompt communication regarding discovery
18   issues.
19       3.        ESI LIAISONS
20       The Parties will identify persons knowledgeable about and who are responsible
21   for discussing ESI discovery with each other. The Parties may subsequently substitute
22   such designated persons or identify additional persons knowledgeable about ESI.
23   Such persons will be, or have access to those who are, knowledgeable about the
24   technical aspects of e-discovery, including the location, nature, accessibility, format,
25   harvesting/collection, search methodologies, and production of ESI in this matter, or
26   will make themselves knowledgeable based on the issues that arise. These persons
27

28
                                               2                                 ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1345 Page 3 of 16




 1   will be available as needed to confer about ESI and to help resolve disputes without
 2   court intervention.
 3       4.         PRESERVATION
 4       The Parties have discussed their preservation obligations and needs and agree that
 5   preservation of potentially relevant ESI will be reasonable and proportionate. To
 6   reduce the costs and burdens of preservation and to ensure proper ESI is preserved,
 7   the Parties agree that:
 8            (a)    The Parties shall disclose information necessary to understand the
 9   current scope of preservation and whether any actions need to be taken to ensure
10   appropriate preservation.
11            (b)    The Parties agree to exchange (i) a list of the types of ESI they believe
12   should be preserved, including non-custodial sources, e.g., sharepoints, databases, e-
13   mail servers, shared drives, backup tapes, etc., (ii) the number and identity of
14   custodians, including the general job titles or descriptions of custodians, for whom
15   they believe ESI should be preserved, e.g., “Senior Marketing Manager,” “Lead
16   Product Manager,” and “Director – Customer Service;” (iii) a general description of
17   the default time periods for preservation for the categories of data above; and (iv) a
18   description of any potentially relevant ESI data sources that the party is aware of
19   having been lost or destroyed, and a description of the circumstances of such loss or
20   destruction, if the ESI was potentially responsive and not duplicated on a readily
21   accessible.
22            (c)    The Parties agree to produce or describe information governance and
23   document retention policies or practices (e.g., retention schedules or policies for
24   electronic or hard copy documents, auto-delete functions, mailbox size limits, and
25   advanced analytics) that may have an impact on the existence or accessibility of
26   responsive documents or ESI. The Parties shall timely meet and confer in order to
27

28
                                               3                                 ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1346 Page 4 of 16




 1   add, remove, or modify custodians, data sources, and search/harvest methodologies
 2   as reasonably necessary.
 3            (d)     The Parties will meet and confer and use best efforts to agree on data
 4   sources that are not reasonably accessible because of undue burden or cost pursuant
 5   to Fed. R. Civ. P. 26(b)(2)(B), and ESI from these sources will either not be preserved
 6   or be preserved but not searched, reviewed, or produced; and
 7            (e)     As additional data sources are identified as a result of investigation
 8   and/or discovery, the Parties may identify additional data sources that may or may
 9   not need to be searched or preserved pursuant to the foregoing. The Parties will meet
10   and confer about preserving such ESI as any additional data sources are identified.
11       5.         SEARCH
12            The Parties recognize that a variety of search tools and methodologies,
13   including but not limited to technology assisted review (“TAR”) tools, exist and
14   should be considered and discussed by the Parties. The Parties agree to meet and
15   confer and use their reasonable best efforts to reach agreement regarding the
16   methodology to be used before such methodology is used, and which methodology
17   shall, and shall not, be applied to each category of documents requested and/or
18   category of potentially responsive documents with the expectation that the Parties will
19   memorialize such agreement(s) in a separate ESI Search Protocol.
20            The Parties agree to propose search terms they intend to employ to search for
21   certain relevant and responsive documents and agree to meet and confer on the
22   proposed terms.
23            The Parties agree to adopt Sedona Principle 6 [footnote - The Sedona
24   Principles, Third Edition: Best Practices, Recommendations & Principles for
25   Addressing Electronic Document Production, 19 Sedona Conf. J. 1 (2018)],
26   “Responding parties are best situated to evaluate the procedures, methodologies, and
27   technologies appropriate for preserving and producing their own electronically stored
28
                                               4                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1347 Page 5 of 16




 1   information”. Nothing in this agreement prevents a party from using methods that a
 2   party reasonably believes are appropriate.
 3         Agreement on a search methodology does not relieve a Party of its obligation
 4   under the Federal Rules of Civil Procedure to conduct a reasonable search and
 5   produce all relevant and responsive documents of which a party is aware, regardless
 6   of whether they contain search terms or some other search methodology agreed to by
 7   the Parties or ordered by the Court. Discovery requests shall govern the scope of
 8   documents to be produced, subject to any agreements reached during the Parties’
 9   conferral, and search terms do not supplant discovery requests. To the extent a Party
10   is aware of non-duplicative documents that are relevant, responsive, non-privileged,
11   and reasonably accessible, such documents will be produced regardless of whether
12   they contain search terms or some other search methodology agreed to by the Parties
13   or ordered by the Court.
14         Proposed search terms or TAR methodologies will be subject to negotiation
15   with reasonable input from the requesting party. That negotiation process may include
16   the exchange of qualitative and quantitative information regarding the methodology,
17   including, but not limited to, production of search term hit reports, and associated
18   testing and validation to be conducted after the methodology is implemented. Any
19   party that unilaterally applies search terms or any search methodology without
20   consultation with the opposing party does so at its own risk and may waive the right
21   to later argue undue burden or lack of proportionality should new searches be
22   required.
23         Nothing in this Order shall be construed as precluding a producing party from
24   performing a privilege review, or using tools or methods to determine if certain
25   documents should be withheld.
26         The Parties acknowledge that there may be subsequent instances where
27   potential modification to a previously agreed upon ESI Search Protocol may be
28
                                              5                               ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1348 Page 6 of 16




 1   warranted. Should such an instance arise, the Parties agree to meet and confer about
 2   modifications to a search methodology. If a party requests such a meet and confer,
 3   the Parties will meet and confer within ten (10) days.
 4            The Parties acknowledge that there may arise instances where a search
 5   methodology or application of TAR tools cannot be agreed upon. The Parties agree
 6   to meet and confer to resolve the disagreement. If the Parties cannot reach agreement,
 7   the Parties can bring the issue to the Court for resolution.
 8            The Parties further agree that each party will use its best efforts to filter out
 9   common system files and application executable files by using a commercially
10   reasonable hash identification process. Hash values that may be filtered out during
11   this process are located in the National Software Reference Library (“NSRL”) NIST
12   hash set list.
13       6.         PRODUCTION FORMATS
14            With the exception of spreadsheets, presentation files, multi-media files and
15   other native files that cannot be converted to image files, the Parties shall produce all
16   relevant, responsive, and non-privileged ESI as Bates-stamped single-page 1-bit TIFF
17   images with a DAT load file that enables the document to be uploaded and viewed
18   using standard litigation support software in accordance with the provisions below.
19   Unless excepted below, single page, 1-bit, black and white Group IV TIFFs should
20   be provided, at least 300 dots per inch (dpi) for all documents. Original document
21   orientation should be maintained (i.e., portrait to portrait and landscape to landscape).
22   Where the TIFF image is unreadable or has materially degraded the quality of the
23   original, the producing party shall provide a higher quality TIFF image or the native
24   or original.
25            (a)   Production Media. The Parties shall produce documents in an encrypted
26   format through electronic means, such as external hard drives, secure file sharing
27   methods (e.g., FTP), or readily accessible computer or electronic media (e.g., CDs,
28
                                                 6                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1349 Page 7 of 16




 1   DVDs) (collectively, “Production Media”), with explicit decryption instructions.
 2   Productions shall have the following four directories: (1) IMAGES for the images;
 3   (2) DATA for the .dat and .opt files; (3) TEXT for the extracted text/OCR files; and
 4   (4) NATIVES for any native Excel, Powerpoint, multi-media, or other files that
 5   cannot be understood reasonably unless displayed in native format. The producing
 6   party shall identify: (a) the Responding Party’s name; (b) the production date; and (c)
 7   the Bates Number range of the materials contained on the Production Media.
 8         (b)   Unique IDs. Images shall be produced using a unique file name that will
 9   be the Bates number of that page (e.g., ABC000001.TIFF). The Bates number must
10   appear on the face of the image and not obliterate, conceal, or interfere with any
11   information from the source document. Native files shall be produced using a name
12   that will bear the production number and any confidentiality designation as well as
13   the original file name (e.g., ABC000002_Confidential_OriginalFilename.xls) to the
14   extent that the file name can easily be added to the bates number on a batch basis
15   using the available software. Otherwise, the bates number and confidentially
16   designations are sufficient.
17         (c)   Parent-Child Relationships. Parent-child relationships (association
18   between an attachment and its parent document) shall be preserved. The attachment(s)
19   shall be produced adjacent to the parent document, in terms of Bates numbers, with
20   the first attachment being named with the next sequential number after the parent, and
21   any additional attachment(s) sequentially numbered after that first attachment.
22         (d)   Redactions. If the Parties are redacting information from a page, they
23   shall electronically “burn” the word “Redacted” onto the page or otherwise clearly
24   indicate a redaction at or reasonably near to the location of the redaction(s), as set
25   forth in the stipulated Protective Order in this matter. If documents that the Parties
26   have agreed to produce in native format need to be redacted, the Parties agree to meet
27

28
                                              7                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1350 Page 8 of 16




 1   and confer in good faith on how to best produce the documents so that proper
 2   formatting and usability are maintained.
 3         (e)    Confidentiality Designation. Responsive documents in TIFF format will
 4   be stamped with the appropriate confidentiality designations in accordance with the
 5   Protective Order entered in this matter. Each responsive document produced in native
 6   format will have its confidentiality designation identified in the filename of the native
 7   file and indicated on its corresponding TIFF placeholder.
 8         (f)    Metadata Fields. The Parties shall provide the system generated and
 9   metadata fields (the “Production Fields”) substantially similar to those set forth in
10   Exhibit A.
11         (g)    Native Format. The Responding Party shall produce spreadsheets (e.g.,
12   Excel), presentation files (e.g., PowerPoint), and any other materials not readily
13   convertible to TIFF format (e.g. three-dimensional design files) in native format. To
14   the extent that they are produced in this action, audio, video, and multimedia files will
15   be produced in native format. If a native file originally had track changes, comments,
16   or other collaborative change features turned on, the .TIF file will display those
17   changes in the converted image file. Native files shall be produced with a link in the
18   NATIVEPATH field, along with extracted text (where extracted text is available) and
19   applicable metadata fields set forth in Exhibit A. For each native file produced, the
20   production will include a *.tiff image slipsheet indicating the production number of
21   the native file and the confidentiality designation and stating, “File Provided
22   Natively” (or substantially similar). Native files will be produced in a separate folder
23   on the production media. TIFF images of e-mail messages should include the BCC
24   line. Upon request from the receiving party that any files be produced in native format
25   (identified by Bates number), the Parties agree to meet and confer in good faith
26   concerning such requests. A request for such production shall not be unreasonably
27

28
                                                8                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1351 Page 9 of 16




 1   denied. The Parties agree to meet and confer regarding a protocol for use of native
 2   files at depositions, hearings, or trial.
 3          (h)    Text Files. For each produced document, a document-level text file shall
 4   be provided in addition to the image files (TIFFs). The text of native files should be
 5   extracted directly from the native file and each text file will be named using its
 6   corresponding beginning bates number (e.g., ABC000001.TXT). For ESI with
 7   redacted text, a commercially acceptable technology for Optical Character
 8   Recognition (“OCR”) shall be used for all scanned, hard copy documents with
 9   redactions.
10          (i)    Physical/Hard Copy Documents. Nothing herein shall relieve the Parties
11   of any obligations they may have to search for responsive Documents in hard copy
12   form. The Parties shall produce documents that exist solely in physical hard-copy
13   format following this ESI Stipulation. The metadata shall indicate document breaks
14   and identify the custodian or non-person custodial source from whom/where the
15   document was collected. The documents should be logically unitized using reasonable
16   best efforts. The “.tiff’ files shall be subject to an OCR process. The OCR software
17   should maximize text quality over process speed. Settings such as “auto-skewing”
18   and “auto-rotation” should be turned on during the OCR process. The Parties will
19   meet and confer to address instances of undue burden and will work to negotiate an
20   appropriate solution.
21          (j)    Databases and Other Structured Data. Subject to the proportional needs
22   of the case, the Parties shall meet and confer regarding the production format and
23   scope of data contained in enterprise database or database management system (e.g.,
24   Oracle, SQL server, DB2), including the types of information stored in the
25   database(s), the types of reports that can be generated from or for the data, whether
26   there are existing and reasonably available reports that include the information, and
27   whether the receiving Party will need any information in native form in order to
28
                                                 9                             ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1352 Page 10 of 16




  1   ensure that any information produced is reasonably usable by the receiving party and
  2   that its production does not impose an undue burden. To avoid doubt, subject to the
  3   proportional needs of the case, information will be considered reasonably usable
  4   when produced in CSV format, tab-delimited text format, Microsoft Excel format, or
  5   Microsoft Access format.
  6         (k)   Duplicates. The Responding Party may use software to identify duplicate
  7   documents that are in files of individual or multiple Production Custodians. To the
  8   extent there are duplicate documents, the Responding Party need only produce a
  9   single copy of a responsive document, unless the Requesting Party reasonably
 10   requests the duplicate document for a legitimate reason. Removal of duplicate
 11   documents should only be done on exact duplicate documents (based on MD5 or
 12   SHA-1 hash values, at the family level only). Attachments should not be eliminated
 13   as duplicates for purposes of production, unless the parent e-mail and all attachments
 14   are also duplicates. De-duplication should be done across the entire collection (i.e.,
 15   global level) and the CUSTODIAN and PATH fields should list each custodian and
 16   file path, respectively, separated by a semicolon. To accommodate for rolling
 17   productions, for ESI that is removed as a duplicate from earlier productions, the
 18   producing party should provide an overlay file along with or within a reasonable time
 19   after each production.
 20         (l)   Email Threading. Where multiple email messages are part of a single
 21   chain or “thread,” a party is only required to produce the most inclusive message
 22   (“Last In Time Email”) and need not produce earlier, less inclusive email messages
 23   or “thread members” that are fully contained, including attachments and including
 24   identical senders and recipients, within the Last In Time Email. Only email messages
 25   for which the parent document and all attachments are contained in the Last In Time
 26   Email will be considered less inclusive email messages that need not be produced.
 27

 28
                                              10                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1353 Page 11 of 16




  1         8.     DOCUMENTS PROTECTED FROM DISCOVERY
  2         (a)    Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-
  3   product-protected document, whether inadvertent or otherwise, is not a waiver of
  4   privilege or protection from discovery in this case or in any other federal or state or
  5   regulatory or international or other proceeding. For example, the mere production of
  6   privileged or work-product-protected documents in this case as part of a mass
  7   production is not itself a waiver in this case or in any other federal or state or
  8   regulatory or international or other r proceeding. This order shall be interpreted to
  9   provide the maximum protection allowed by Federal Rule of Evidence 502. Any
 10   purportedly privileged documents identified after production shall be returned or
 11   destroyed, and may not be used in the litigation for any purpose, including, but not
 12   limited to, law and motion proceedings, depositions, or for evaluation by experts or
 13   other consultants.
 14         (b)    The producing party shall also provide a privilege log containing the
 15   categories, or fields, of information identified in Exhibit B hereto, to the extent
 16   available, unless otherwise agreed in writing or pursuant to a court order.
 17         (c)    Communications involving a party’s counsel (including all attorneys,
 18   staff or other personnel) that post-date the filing of the complaint need not be placed
 19   on a privilege log. Communications may be identified on a privilege log by category,
 20   rather than individually, if appropriate.
 21         9.     MODIFICATION
 22         This Stipulated Order may be modified by a Stipulated Order of the Parties or by
 23   the Court for good cause shown.
 24   ///
 25   ///
 26   ///
 27   ///
 28
                                                  11                            ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1354 Page 12 of 16




  1      IT IS SO STIPULATED, through Counsel of Record.
  2   Dated: January 29, 2021
  3
                                                      /s/ Courtney Vasquez
                                                      Courtney Vasquez
  4                                                   FOX LAW, APC
  5                                                   225 W. Plaza Street, Suite 102
                                                      Solana Beach, CA 92075
  6

  7                                                   Attorneys for Plaintiffs and the
                                                      Proposed Class
  8
      Dated: January 29, 2021
  9                                                   /s/ Michael Grimaldi
 10                                                   Michael Grimaldi
                                                      LEWIS BRISBOIS BISGAARD &
 11                                                   SMITH, LLP
 12                                                   633 West 5th Street, Suite 4000
                                                      Los Angeles, California 90071
 13

 14                                                    Attorneys for Defendant

 15

 16                            SIGNATURE CERTIFICATION

 17        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 18   Policies and Procedures Manual, I hereby certify that the content of this document is
 19   acceptable to Michael Grimaldi, counsel for Defendant, and that I have obtained his
 20   authorization to affix his signature to this document.
 21

 22   Date: January 29, 2021                        FOX LAW, APC
 23
                                                    s/ Courtney Vasquez_________
 24                                                 COURTNEY VASQUEZ
 25

 26
 27

 28
                                               12                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1355 Page 13 of 16




  1                                    ORDER
  2
            IT IS ORDERED that the forgoing Agreement is approved.

  3
       Dated: February 1, 2021
  4

  5                                      Honorable Michael S. Berg
  6                                     United States Magistrate Judge

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                          13                             ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1356 Page 14 of 16




  1
                                      Exhibit A
                                   Production Fields
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                         14                           ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1357 Page 15 of 16



            FIELD NAME                          FIELD DESCRIPTION
  1      DOCID                   Unique document reference (can be used for de-
                                 duplication).
  2      BEGDOC                  Bates number assigned to the first page of the
                                 document.
  3      ENDDOC                  Bates number assigned to the last page of the
                                 document.
  4      BEGATTACH               Bates number assigned to the first page of the parent
                                 document in a document family (i.e., should be the
  5                              same as BEGDOC of the parent document, or
                                 PARENTDOC).
  6      ENDATTACH               Bates number assigned to the last page of the last
  7
                                 child document in a document family (i.e., should be
                                 the same as ENDDOC of the last child document).
  8
         PARENTDOC               BEGDOC of parent document.
         CHILDDOCS               List of BEGDOCs of all child documents, delimited
  9                              by ";" when field has multiple values.
         NATIVEFILE              Relative file path of the native file on the production
 10                              media.
         CUSTODIAN               Owner of the document or file.
 11      FROM                    Sender of the email.
         TO                      All to: members or recipients, delimited by ";" when
 12                              field has
                                 multiple values.
 13      CC                      All cc: members or recipients, delimited by ";" when
                                 field has
 14                              multiple values.
         BCC                     All bcc: members or recipients, delimited by ";" when
 15                              field has multiple values.
         SUBJECT                 Subject line of the email.
 16      DATERCVD                Date that an email was received.
         TIMERCVD                Time that an email was received.
 17      DATESENT                Date that an email was sent.
         TIMESENT                Time that an email was sent.
 18      ATTACHMENTS             List of filenames of all attachments, delimited by";"
                                 when field has multiple values.
 19      FOLDERLOC               Original folder path of the produced document.
         FILENAME                Original filename of the produced document.
 20      DOCEXT                  Original file extension.
         DOCTYPE                 Name of the program that created the produced
 21                              document.
         TITLE                   Document title (if entered).
 22      AUTHOR                  Name of the document author.
         REVISION                Number of revisions to a document.
 23      DATECREATED             Date that a document was created.
         TIMECREATED             Time that a document was created.
 24      DATEMOD                 Date that a document was last modified.
 25
         TIMEMOD                 Time that a document was last modified.
         FILESIZE                Original file size in bytes.
 26      PGCOUNT                 Number of pages per document.
         MDHASH                  MD5 hash value computed from native file (a/k/a file
 27                              fingerprint).

 28
                                         15                                ESI STIPULATION
Case 3:19-cv-02454-MMA-MSB Document 73 Filed 02/02/21 PageID.1358 Page 16 of 16




  1
                                          Exhibit B
  2                                 Privilege Log Fields
  3                  FIELD NAME                       FIELD DESCRIPTION
                                                Generic field for tracking purposes
  4           PrivLog # (generic number)        (i.e. 1, 2, 3).
                                                Beginning Bates number of
  5           Begin Bates                       document.
  6           End Bates                         Ending Bates number of document.
                                                General type of record (i.e.,
  7                                             Outlook, PDF, PowerPoint
              Document Type                     Presentation).
  8           Family Relationship               Parent, Child, or Standalone.
                                                The date of the parent document
  9                                             (for emails, this is date sent; for
                                                non-emails, this is date last
 10           Date                              modified).
                                                Author or sender of document (for
 11                                             emails, this is the From field; for
                                                non-emails, this is the person who
 12           Author                            created the file).
              Recipients                        Derived from the To field.
 13                                             Derived from the CC and BCC
              Other Recipients                  fields.
 14                                             Type of privilege claimed (i.e.,
                                                Attorney-Client or Attorney Client
 15           Privilege Claimed                 - Work Product, etc.).
              Description                       Description of Privilege Claim.
 16                                             How the document was treated
                                                with regards to production (i.e.,
 17                                             Withheld, Redacted, Non-
                                                Responsive – Attachment, Non-
 18           Treatment                         Responsive – Privileged).
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                           16                                 ESI STIPULATION
